     Case 20-03016 Document 79-4 Filed in TXSB on 09/30/20 Page 1 of 10




    SERIES MANAGEMENT AND ADMINISTRATIVE SERVICES AGREEMENT

This Series Management and Administrative Services Agreement ("Agreement") is entered into
between Neighbors Health System, Inc., a Texas corporation ("Manager") and Series 110 -
Crosby of NHS Emergency Centers, LLC, a Texas limited liability company (the "Company"),
to be effective as of the 21st day of July, 2014 ("Effective Date").

                                           Recitals:

     WHEREAS, the Company operates an emergency medical clinic facility (hereafter the
"Company Business");

       WHEREAS, the Company desires to obtain management services and administrative
support from Manager on the tenns set forth herein and Manager desires to fulfill the
engagement.

        NOW, THEREFORE, the Company and Manager, for good and valuable consideration,
the receipt and sufficiency of which are duly acknowledged, agree as follows:

1. Engagement of Manager

The Company hereby engages Manager to provide management for the Company, subject to the
terms and conditions set forth herein.

   a. Manager will perform management services in accordance with the policies, procedures,
      rules and directives as adopted and amended by the Company and will answer directly to
      the Company.

   b. The management services to be delivered by Manager shall include, without limitation,
      the day to day management of the Company, the Administrative Services outlined in
      Section 2 of this Agreement, and such additional services as shall be necessary and
      appropriate to provide for the operation of the Company's business without interruption.

   c. Manager shall perform its services hereunder, including the Administrative Services, in
      compliance with the requirements of all applicable federal, state, regional and local laws,
      rules, regulations and orders, including those applicable to the provision of services to
      patients covered by federal health care programs.




                                             1of10

                                       EXHIBIT 3
     Case 20-03016 Document 79-4 Filed in TXSB on 09/30/20 Page 2 of 10




2. Management and Administrative Services

The administrative services to be provided by Manager hereunder shall be sufficient to support
the Company's ongoing business operations in all respects, including, without limitation, the
following:

   a. Staffing and Human Resources. The Manager and its affiliates shall have the sole
      responsibility for hiring, firing and supervising all non-professional employees, shall
      administer payroll and benefits, provide necessary employee training and certification,
      and shall maintain personnel records in compliance with state and federal laws.

   b. Accounting. Manager will supervise and manage all accounting, including tax
      compliance and tax return preparation, accounts payable administration, billing and
      collection services of the Company.

   c. Financial Plam1ing and Forecasting. Manager will create, implement and review annual
      budgets for the Company. Manager will be responsible for taking all actions that
      Manager deems necessary to implement the approved budget.

   d. Cash Management, Banking and Treasury. Manager, as agent of the Company, will
      maintain bank accounts, and shall both have the right to make deposits and withdrawals
      from any such bank account in connection with operations of the Company. Manager
      will not have the authority to borrow money or execute any promissory notes on
      Company's behalf without the consent of the Company.

   e. Administer Insurance Programs. Manager will maintain policies of general liability,
      premises liability and any other insurance that it deems appropriate to insure Manager,
      the Company, and Manager's employees and agents against any liability resulting from
      manager or Manager's employees' acts or omissions during the Term of this Agreement.

   £ Executive Operations Management. Manager will advise the Company as to any
     equipment needs, maintenance or operational issues that are necessary for the continued
     operation of the Company. Manager will be responsible for negotiating and preparing
     service contracts and developing managed care contracts that Manager deems necessary
     for the operation of the Company.

   g. Marketing. Manager will create, implement and administer marketing programs for the
      Company. Manager will be responsible for taking all actions that Manager deems
      necessary to deliver and communicate the Company's services to the community.

   h. Branding. Manager, as agent of the Company, will be responsible for maintaining and
      implementing the name, logo, slogan and/or design scheme associated with the
      Company; provided, however, that it is understood that all intellectual property will be
      the property ofNeighbors Emergency Center, LLC.




                                           2of10

                                      EXHIBIT 3
        Case 20-03016 Document 79-4 Filed in TXSB on 09/30/20 Page 3 of 10




   1.   Information Technology. Manager will supervise and manage the application and
        utilization of computers and telecommunications equipment to store, retrieve, transmit
        and manipulate the Company's data.

   J.   Facilities Management Oversight. Manager shall have the sole responsibility of
        providing oversight of the Company's infrastructure, instrumentation and equipment.
        Manager will create, implement and review the policies, procedures and requirements for
        properly and adequately maintaining and managing the Company's emergency center.
        The Manager shall identify and manage appropriate vendor relationships for supplies and
        equipment.

   k. Policies and Procedures. Manager will create, implement and review policies and
      procedures for the operation of the Company Business and the sound administration of
      the Company's facilities.

   1.   Licensure. Manager shall have the sole responsibility of taking all actions and
        performing all services that Manager deems necessary to ensure that all licenses held by
        the Company are properly maintained in good standing.

   m. Compliance Training. Manager shall have the sole responsibility of taking all actions to
      ensure the Company's employees are properly educated on the laws, regulations and
      policies that apply to their day-to-day job responsibilities. Manager will be responsible
      for taking all actions that Manager deems necessary to provide training to the Company's
      employees on workplace discrimination and harassment, dealings with competitors,
      protecting trade secrets, record management, IT and all areas of professional competence.

   n. Such other services as shall be (i) reasonably related to those specific services set forth
      above, or (ii) reasonably necessary, at Manager's sole discretion, to support the
      Company's operations.

(the foregoing referred to collectively as the "Administrative Services"). The Company agrees to
provide Manager with access to, and/or copies of, the Company's business information sufficient
to enable Manager's personnel to perfonn the Administrative Services. Manager agrees that all
such information relating to the Company's business shall be treated as strictly confidential and
shall not be disclosed to any person absent the Company's advance written consent except as
may be necessary for Manager's accounting, tax preparation and financial reporting purposes.

3. Manager's authority to undertake specific actions shall be subject to such restrictions,
   consent requirements and/or limitations as are set forth in the Series Agreement of the
   Company from time to time.

4. Fees and Expenses

   a. The Company and Manager agree to meet and determine an appropriate monthly fee for
      Manager's services hereunder. The parties agree that the monthly fee shall be reviewed



                                             3of10

                                        EXHIBIT 3
      Case 20-03016 Document 79-4 Filed in TXSB on 09/30/20 Page 4 of 10




       and adjusted on a month-to-month basis to reflect the expenditure of time and resources
       required of Manager to adequately perform the services.

   b. The Company shall reimburse Manager's reasonable out of pocket expenses incurred in
      connection with the performance of Manager's services under this Agreement, subject to
      Manager's provision of appropriate documentation for such expenses.

5. Term

This Agreement shall become effective on the Effective Date and shall remain effective
thereafter for as long as the Company operates the Company Business, unless (i) tenninated by
either party by giving advance written notice to the non-terminating party not less than ninety
(90) days prior to the next succeeding anniversary of the Effective Date (in which case, the
Agreement shall remain in full force and effect until the next succeeding anniversary of the
Effective Date), or (ii) terminated by the written agreement of the parties, or (iii) terminated for
cause in accordance with Section 6 of the Business Agreement attached hereto as Exhibit A.

6. Indemnification

The Company agrees to indemnify Manager, and hold Manager and its officers, directors,
shareholders, employees and representatives harmless from any and all claims, losses and
liabilities of all descriptions arising during the Term of this Agreement and relating to (i) any
claim for property damage, personal injury and/or wrongful death caused in whole or in part by
any act or omission of the Company, (ii) any agreement, written or verbal, to which the
Company is a party, including any agreement entered into on behalf of the Company by
Manager, (iii) the Company's business liabilities, and (iv) any breach by the Company of any
tenn of this Agreement; excluding, however, any claim, loss or liability arising as a result of
(a) Manager's sole negligence or (b) any breach by Manager of any term of this Agreement.

7. Relationship of the Parties

Manager is and shall remain an independent contractor. Manager is solely responsible for any
withholding taxes as may be required under federal, state and local laws. The execution and
performance of this Agreement shall not endow Manager with any ownership interest or profit
participation in or to the Company. Nothing in this Agreement will require either party to refer
any patients to the other party. Manager and the Company agree that (i) Manager shall have no
control or authority over the delivery of medical services by Company, if any, (ii) Manager and
the Company shall not be and are not intended by their execution ofthis Agreement to become,
partners, members, shareholders, affiliates, associates, parent or subsidiary to one another, and
(iii) the relationship of the parties is purely contractual and does not establish any agency,
fiduciary or other type of relationship except as specifically provided for herein.




                                               4of10

                                         EXHIBIT 3
         Case 20-03016 Document 79-4 Filed in TXSB on 09/30/20 Page 5 of 10




8.   Miscellaneous

     a. Controlling Law. The interpretation and enforcement of this Agreement shall be
        governed by the internal laws of the State of Texas.

     b. Confidentiality. Manager shall take all reasonable efforts to maintain the confidentiality
        of all of the Company's confidential or proprietary business information.

     c. Business Records. The Company's business records, books of account, limited liability
        company records and other proprietary files shall remain at all times the property of the
        Company, and the Company and its Members shall have full access to all such records
        and files at all times.

     d. No Assignment. This Agreement and the parties' respective rights, duties, obligations
        and entitlements arising hereunder, shall not be assigned except pursuant to a written
        agreement signed by the Company and Manager.

     e. Authorization. The Company and Manager represent and warrant, one to another, that
        the execution of this Agreement by their undersigned representative and the performance
        of all obligations arising hereunder have been duly authorized by all necessary corporate
        actions.

     £   No Third Party Beneficiaries. There are no third parties intended to be beneficiaries of
         any obligation or right assumed by Manager or the Company under this Agreement.

     g. HIPP A. Manager and the Company have executed a business associate agreement
        attached hereto as Exhibit A.

SIGNED to be effective as of the Effective Date:

"MANAGER:" NEIGHBORS HEALTH SYSTEM, INC.


         Setul Patel, President

"THE COMP ANY:" NHS Emergency Centers, LLC Series 110 - Crosby



         Setul Patel, President of
         Neighbors Health System, Inc., its Manager




                                              5of10

                                         EXHIBIT 3
      Case 20-03016 Document 79-4 Filed in TXSB on 09/30/20 Page 6 of 10




                                          EXHIBIT A

                          BUSINESS ASSOCIATE AGREEMENT

        This Business Associate Agreement ("Agreement") is entered into between NHS
Emergency Centers, LLC Series 110 - Crosby ("Covered Entity''), and Neighbors Health
System, Inc., a Texas corporation ("Business Associate"), to be effective as of the 21 st day of
July, 2014 ("Effective Date").

       WHEREAS, the Covered Entity is a covered entity, as such tenn is defined under
HIP AA, and as such is required to comply with the requirements thereof regarding the
confidentiality and privacy of Protected Health Infonnation; and

       WHEREAS, Business Associate has entered into an agreement with Covered Entity
pursuant to which Business Associate will provide Covered Entity with management services
and administrative support; and

       WHEREAS, by providing the management services and administrative support, Business
Associate shall become a business associate of Covered Entity;

       NOW, THEREFORE, the Covered Entity and Business Associate, for good and valuable
consideration, the receipt and sufficiency of which are duly acknowledge, agree as follows:

1. Definitions (alternative approaches)

   a. Catch-all definition:

       Tenns used, but not otherwise defined, in this Agreement shall have the same meaning as
       those tenns in the Privacy Rule.

   b. Business Associate. "Business Associate" shall mean Neighbors Health System, Inc.

   c. Covered Entity. "Covered Entity" shall have the meaning set forth in the introductory
      paragraph above.

   d. Individual. "Individual" shall have the same meaning as the tenn "individual" in 45 CFR
      § 160.103 and shall include a person who qualifies as a personal representative in
      accordance with 45 CFR § 164.502(g).

   e. Privacy Rule. "Privacy Rule" shall mean the Standards for Privacy of Individually
      Identifiable Health Information at 45 CFR Part 160 and Part 164, Subparts A and E.

   £ Protected Health Information. "Protected Health Information" shall have the same
     meaning as the tenn "protected health information" in45 CFR § 160.103, limited to the
     information created or received by Business Associate from or on behalf of Covered
     Entity.


                                             6of10

                                       EXHIBIT 3
        Case 20-03016 Document 79-4 Filed in TXSB on 09/30/20 Page 7 of 10




   g. Required By Law. "Required By Law" shall have the same meamng as the term
      "required by law" in 45 CFR § 164.103.

   h. Secretary. "Secretary" shall mean the Secretary of the Department of Health and Human
      Services or his designee.

2. Obligations and Activities of Business Associate

   a. Business Associate agrees to not use or disclose Protected Health Information other than
      as permitted or required by the Agreement or as Required By Law.

   b. Business Associate agrees to use appropriate safeguards to prevent use or disclosure of
      the Protected Health Information other than as provided for by this Agreement.

   c. Business Associate agrees to mitigate, to the extent practicable, any harmful effect that is
      known to Business Associate of a use or disclosure of Protected Health Information by
      Business Associate in violation of the requirements of this Agreement.

   d. Business Associate agrees to report to Covered Entity any use or disclosure of the
      Protected Health Information not provided for by this Agreement of which it becomes
      aware.

   e. Business Associate agrees to ensure that any agent, including a subcontractor, to whom it
      provides Protected Health Information received from, or created or received by Business
      Associate on behalf of Covered Entity agrees to the same restrictions and conditions that
      apply through this Agreement to Business Associate with respect to such information.

   £    Business Associate agrees to provide access within five (5) business days of a written
        request by Covered Entity to Protected Health Infonnation in a Designated Record Set, if
        any, to Covered Entity or, as directed by Covered Entity, to an Individual in order to meet
        the requirements under 45 CFR § 164.524.

   g. Business Associate agrees to make any amendment(s) to Protected Health Information in
      a Designated Record Set, if any, that the Covered Entity directs or agrees to pursuant to
      45 CFR 164.526 within five (5) business days of a written request by Covered Entity.

   h. Business Associate agrees to make internal practices, books, and records, including
      policies and procedures and Protected Health Information, relating to the use and
      disclosure of Protected Health Information received from, or created or received by
      Business Associate on behalf of, Covered Entity available to the Covered Entity within
      five (5) business days of a written request by Covered Entity, for purposes of detennining
      Covered Entity's compliance with the Privacy Rule.

   i.   Business Associate agrees to document such disclosures of Protected Health Information
        and information related to such disclosures as would be required for Covered Entity to


                                              7of10

                                        EXHIBIT 3
        Case 20-03016 Document 79-4 Filed in TXSB on 09/30/20 Page 8 of 10




        respond to a request by an Individual for an accounting of disclosures of Protected Health
        Information in accordance with 45 CFR § 164.528. In the event of a disclosure, Business
        Associate shall provide Covered Entity with the following information: (i) the date of the
        disclosure; (ii) the name of the entity or person who received the Protected Health
        Information, and if known, the address of such entity or person; (iii) a brief description of
        the Protected Health Information disclosed; and (iv) a brief statement of the purpose of
        such disclosure.

   J.   Business Associate agrees to provide to Covered Entity or an Individual, within two (2)
        business days of a written request by Covered Entity, information collected in accordance
        with Section 2i of this Agreement, to pennit Covered Entity to respond to a request by an
        Individual for an accounting of disclosures of Protected Health Information in accordance
        with 45 CFR § 164.528.

3. Permitted Uses and Disclosures by Business Associate

   a. Except as otherwise limited in this Agreement, Business Associate may use Protected
      Health Information for the proper management and ad1ninistration of the Business
      Associate or to carry out the legal responsibilities of the Business Associate.

   b. Except as otherwise limited in this Agreement, Business Associate may disclose
      Protected Health Information for the proper management and administration of the
      Business Associate, provided that disclosures are Required By Law, or Business
      Associate obtains reasonable assurances from the person to whom the information is
      disclosed that it will remain confidential and used or further disclosed only as Required
      By Law or for the purpose for which it was disclosed to the person, and the person
      notifies the Business Associate of any instances of which it is aware in which the
      confidentiality of the information has been breached.

   c. Except as otherwise limited in this Agreement, Business Associate may use Protected
      Health Information to provide Data Aggregation services to Covered Entity as permitted
      by 45 CFR § 164.504(e)(2)(i)(B).

   d. Business Associate may use Protected Health Infonnation to report violations oflaw to
      appropriate Federal and State authorities consistent with§ 164.502(j)(l).




4. Obligations of Covered Entity

   a. Covered Entity shall notify Business Associate of any limitation(s) in its notice of
      privacy practices of Covered Entity in accordance with 45 CFR § 164.520, to the extent
      that such limitation may affect Business Associate's use or disclosure of Protected Health
      Information.



                                               8of 10

                                         EXHIBIT 3
     Case 20-03016 Document 79-4 Filed in TXSB on 09/30/20 Page 9 of 10




   b. Covered Entity shall notify Business Associate of any changes in, or revocation of,
      permission by Individual to use or disclose Protected Health Information, to the extent
      that such changes may affect Business Associate's use or disclosure of Protected Health
      Information.

   c. Covered Entity shall notify Business Associate of any restriction to the use or disclosure
      of Protected Health Information that Covered Entity has agreed to in accordance with
      45 CFR § 164.522, to the extent that such restriction may affect Business Associate's use
      or disclosure of Protected Health Information.

5. Permissible Requests by Covered Entity

Covered Entity shall not request Business Associate to use or disclose Protected Health
Information in any manner that would not be permissible under the Privacy Rule if done by
Covered Entity.

6. Term and Termination

   a. Tenn. The Term of this Agreement shall be effective as of the pt day of January, 2014
      and shall terminate upon the tennination or expiration of the Management and
      Administrative Services Agreement and when all of the Protected Health Information
      provided by Covered Entity to Business Associate, or created or received by Business
      Associate on behalf of Covered Entity, is destroyed or returned to Covered Entity, or, if it
      is infeasible to return or destroy Protected Health Infonnation, protections are extended
      to such information, in accordance with the tennination provisions in this Section.

   b. Tennination for Cause. Upon Covered Entity's knowledge of a material breach by
      Business Associate, Covered Entity shall either:

      1.   Provide an opportunity for Business Associate to cure the breach or end the violation
           and tenninate this Agreement if Business Associate does not cure the breach or end
           the violation within ten (10) business days of Business Associate's receipt of notice
           from Covered Entity of the breach;

      n. Ilmnediately terminate this Agreement and the Management and Administrative
         Services Agreement if Business Associate has breached a material term of this
         Agreement and cure is not possible; or

      iii. If neither termination nor cure is feasible, Covered Entity shall report the violation to
           the Secretary.

   c. Effect of Tennination.

      1.   Except as provided in Paragraph b of this Section 6, upon t~rmination of this
           Agreement, for any reason, Business Associate shall return or destroy all Protected
           Health Information received from Covered Entity, or created or received by Business


                                              9of 10

                                        EXHIBIT 3
     Case 20-03016 Document 79-4 Filed in TXSB on 09/30/20 Page 10 of 10




            Associate on behalf of Covered Entity. This provision shall apply to Protected Health
            Information that is in the possession of subcontractors or agents of Business
            Associate. Business Associate shall retain no copies of the Protected Health
            Information.

      11.   In the event that Business Associate detennines that returning or destroying the
            Protected Health Information is infeasible, Business Associate shall provide to
            Covered Entity notification of the conditions that make return or destruction
            infeasible. In any such event, Business Associate shall immediately extend the
            protections of this Agreement to such Protected Health Information and limit further
            uses and disclosures of such Protected Health Information to those purposes that
            make the return or destruction infeasible, for so long as Business Associate maintains
            such Protected Health Information.

7. Miscellaneous

   a. Regulatory References. A reference in this Agreement to a section in the Privacy Rule
      means the section as in effect or as amended.

   b. Amendment. The Parties agree to take such action as is necessary to amend this
      Agreement from time to time as is necessary for Covered Entity to comply with the
      requirements of the Privacy Rule and the Health Insurance Portability and Accountability
      Act of 1996, Pub. L. No. 104-191.

   c. Survival. The respective rights and obligations of Business Associate under Section 6c of
      this Agreement shall survive the tennination of this Agreement.

   d. Interpretation. Any ambiguity in this Agreement shall be resolved to pennit Covered
      Entity to comply with the Privacy Rule.




      S ul Patel, President of
       eighbors Health System, Inc., its Manager


                                              JO of JO

                                         EXHIBIT 3
